            Case 2:21-cv-01128-GRB-SIL Document 8 Filed 06/02/21 Page 1 of 2 PageID #: 85
                                                                                                     FILED
                                                                                                     CLERK
                                                                                         9:40 am, Jun 02, 2021
          UNITED STATES DISTRICT COURT
          EASTERN DISTRICT OF NEW YORK                                                      U.S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF NEW YORK
                                                                                            LONG ISLAND OFFICE
            STRIKE 3 HOLDINGS, LLC,
                                                                    Civil Action No. 2:21-cv-01128-GRB-SIL
                                    Plaintiff,

            v.

            JOHN DOE, subscriber assigned IP address
            68.132.124.154,

                                    Defendant.



                                     PLAINTIFF’S NOTICE OF SETTLEMENT
                                         WITH DEFENDANT JOHN DOE

                   PLEASE TAKE NOTICE, Plaintiff, Strike 3 Holdings, LLC (“Plaintiff”), has settled this

           matter with Defendant, John Doe, subscriber assigned IP address 68.132.124.154 (“Defendant”)

           through his counsel, Leonard French, Esq. Upon satisfaction of the terms of the parties’ settlement

           agreement, to which Defendant still has executor obligations, Plaintiff will dismiss this action with

           prejudice.

                   Dated: June 1, 2021                             Respectfully submitted,



                                                          By:      /s/ Jacqueline M. James
                                                                   Jacqueline M. James, Esq. (CT29991)
ORDER DISMISSING CASE: In light of the settlement                  The James Law Firm, PLLC
in principle this case is hereby DISMISSED without                 445 Hamilton Avenue
prejudice to its reinstatement should the settlement not be        Suite 1102
consummated. Barring any further requests for an                   White Plains, New York 10601
extension within 90 days of this order, this dismissal shall       T: 914-358-6423
deemed with prejudice.                                             F: 914-358-6424
Dated: 6/2/2021                                                    E-mail: jjames@jacquelinejameslaw.com
/s/ Gary R. Brown                                                  Attorneys for Plaintiff
GARY R. BROWN, U.S.D.J.



                                                               1
Case 2:21-cv-01128-GRB-SIL Document 8
                                    7 Filed 06/02/21
                                            06/01/21 Page 2 of 2 PageID #: 86
                                                                           84




                                 CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2021, I electronically filed the foregoing document with the

Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and

interested parties through this system.


                                                     By: /s/ Jacqueline M. James
                                                            Jacqueline M. James




                                                 2
